 
EMPLOYMENT AGREEMENT

 
 
    THIS AGREEMENT is dated as of January 1, 2008, by and between CHRISTOPHER J.
MURPHY III, hereinafter referred to as “Executive,” and lst SOURCE CORPORATION,
an Indiana corporation, hereinafter referred to as “Employer.”
 
    WHEREAS, Executive is currently employed as the Chairman of the Board,
President and Chief Executive Officer of Employer and Chairman of the Board and
Chief Executive Officer of Employer’s subsidiary, lst Source Bank, hereinafter
referred to as “Bank,” pursuant to the terms of an Employment Agreement between
Employer and Executive dated as of April 16, 1998; and
 
    WHEREAS, Employer desires to assure the continued service of Executive, and
Executive is willing to provide such service on the terms and conditions
specified herein.
 
    NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained in this Agreement, Employer and Executive hereby agree as
follows:

 
1.   Employment Position.  The parties agree that the employment of Executive by
Employer shall continue for the term referred to in Section 2.  Employer agrees
to continue the employment of Executive in a senior officer position with the
titles of Chairman of the Board, President and Chief Executive Officer of
Employer and Chairman of the Board and Chief Executive Officer of Bank, and
agrees that Executive will serve as a director of both Employer and Bank.


Executive shall devote his full time during business hours to the performance of
his duties hereunder and shall at all times use his best efforts to promote the
best interests of Employer.  Executive shall report to the Board of Directors of
Employer and the Board of Directors of Bank.  The assignments of Executive
initially shall include:


 
(a)
full management responsibility for all operating divisions of Employer and its
subsidiaries;



 
(b)
such additional and specific duties as may be reasonably assigned to Executive
by either the Board of Directors or the Executive Committee of the Board of
Directors of Employer.



Employer also agrees to provide to Executive during the term of this Agreement
an adequate staff, together with such facilities and secretarial support
consistent with a senior employment position to permit the performance by
Executive of the duties assigned to him.


For the purpose of this Agreement, the Board of Directors of Employer is
sometimes referred to herein as the “Board.”


2.           Term.  The term of this Agreement shall be from the date hereof
until December 31, 2008, unless terminated sooner in accordance with Section 5
or Section 6 hereof, provided, however, that the term shall be automatically
extended for an additional year on January 1, 2009 and on January 1 of each year
thereafter, unless either party hereto gives written notice of an intention not
to extend this Agreement (a “Non-Renewal Notice”) on or before September 30 of
the then current term, in which case no further automatic extension shall occur
and the term of this Agreement shall end on December 31 of the third year
following the year during which the Non-Renewal Notice is given.  For example,
if a Non-Renewal Notice were given on September 30, 2008, then the term of this
Agreement would end on December 31, 2011.
 
 
-1-

--------------------------------------------------------------------------------



 
3.           Compensation and Benefits.


(a)           Base Salary.  Executive shall be paid a base salary of not less
than Six Hundred Forty Thousand and 00/100 Dollars ($640,000.00) per annum
initially, with increases effective on January 1 of each year thereafter as may
be determined by Employer (the “Base Salary”).


(b)           Incentive Compensation.  In addition to amounts paid to Executive
as salary and for other benefits, Executive will participate on a “phantom”
basis in Employer’s Executive Incentive Plan at a minimum “partnership” rate of
30% of base salary.  All amounts awarded will be received and earned as if
awarded under the Executive Incentive Plan except that,  Executive may elect to
receive cash compensation in lieu of stock due to Executive’s already
substantial investment in stock of Employer.  In addition, Executive shall
participate in Employer’s 1998 Performance Compensation Plan.


(c)           Benefit Plans.  During the term of this Agreement, Executive shall
be entitled to participate, at a level commensurate with his position, in all
benefit plans Employer presently has or hereafter adopts for its officers or
employees, including (without limitation) pension, profit sharing, stock option
or any group life or health insurance, hospitalization or other similar plans,
any eligibility or waiting periods to be waived to the extent feasible.  In
other plans where stock is awarded and if Executive is not permitted to receive
such stock, cash or its equivalent will be paid to Executive.


(d)           Life Insurance.  Executive will be entitled to term life insurance
coverage for the benefit of Executive, his family or estate as he may direct,
provided under the terms of the group policy offered to all employees (except
that Employer will pay Executive’s portion of the cost thereof), or provided
under a separate individual policy as Employer deems in its best interest.


(e)           Additional Benefits.  Executive shall be entitled to receive six
(6) weeks vacation each year without reduction of compensation during the term
of this Agreement.


A club membership will be provided by Employer for Executive to at least one
country club, one dinner club in downtown South Bend, Indiana, and such other
clubs in such locations as the Board deems in the best interests of Employer,
with the initiation fees, monthly fee and appropriate business related expenses
paid by Employer.
 

 
-2-

--------------------------------------------------------------------------------


 
 
One automobile shall be provided by Employer to Executive on a full lease basis
consistent with the title and position of Executive.


4.           Disability.  In the event that Executive’s employment is terminated
by reason of Executive’s Disability, Executive will participate in the
Employer’s disability compensation programs, including any salary continuance
plan in effect at that time for officers or executives of Employer.  In
addition, Executive will receive the following separation payments: (a) a lump
sum payment, payable within thirty (30) days following his termination, equal to
six (6) times his then monthly Base Salary amount; and (b) six (6) monthly
installment payments, each installment payment equal to his monthly Base Salary
amount, commencing on the first day of the seventh month following the month in
which Executive’s last day of employment occurs and continuing on the first day
of the immediately succeeding five (5) months.  For purposes of this Agreement,
“Disability” means Executive’s inability by reason of illness or other physical
or mental impairment to perform the duties required by his employment for any
consecutive one hundred eighty (180) day period.  Executive’s employment shall
terminate upon written notice of termination for Disability given by Employer to
Executive prior to the full resumption by him of the performance of such duties.


5.             Termination by Employer; Death of Executive.


(a)           With Cause.  In the event the Board determines that Executive is
guilty of gross dereliction of duty or of fraud or dishonesty in connection with
the performance of his duties under this Agreement, the Board may terminate the
Executive’s employment, such termination to be effective thirty (30) days after
the Board gives written notice to Executive setting forth with specificity the
reason or cause for terminating the Executive’s employment.  In such event, the
compensation and other benefits provided for in this Agreement shall terminate
on the date specified by the Board in the written notice of termination
delivered to Executive.


(b)           Without Cause.  If Employer shall discharge Executive from his
employment hereunder for any reason other than one set forth in Section 5(a), or
if it shall be determined by a court of competent jurisdiction that the
discharge under Section 5(a) was not justified, then Executive’s employment
shall end as of the date of such discharge by Employer, provided, however, that
Executive shall receive the following separation payments: (i) a lump sum
payment, payable within thirty (30) days following the date of discharge, equal
to six (6) times his then monthly Base Salary amount; and (ii) thirty (30)
monthly installment payments, each installment payment equal to such monthly
Base Salary amount, commencing on the first day of the seventh month following
the month in which Executive’s last day of employment occurs and continuing on
the first day of each immediately succeeding month for the next twenty nine (29)
months.


(c)           Death.  This Agreement shall terminate in the event of the death
of Executive.  In such event, Executive’s estate or his designee shall be
entitled to the death benefits provided in Section 3(d) of this Agreement.

 
-3-

--------------------------------------------------------------------------------


 
 
6.           Termination By Executive.  Executive may, at any time upon written
notice to Employer, immediately terminate his employment for Good Reason.  For
purposes of this Agreement, “Good Reason” shall mean (i) breach of this
Agreement by Employer in any material respect, or (ii) any material adverse
change in Executive’s status or position as Chairman of the Board, President and
Chief Executive Officer of Employer or as Chairman of the Board and Chief
Executive Officer of Bank or as a director of either including, without
limitation, as a result of a material diminution of his duties or
responsibilities, or (iii) any removal of Executive from, or any failure to
reappoint or reelect him to, any such position (except in connection with the
termination of his employment pursuant to Section 4 or Section 5(c) or by him
for other than Good Reason), or (iv) any material change in the geographic
location at which Executive must perform his duties under this Agreement.


(a)           If such termination does not follow a Change in Control of
Employer or Bank, Executive shall receive the following separation payments: (i)
a lump sum payment, payable within thirty (30) days following his termination,
equal to six (6) times his then monthly Base Salary amount; and (ii) thirty (30)
monthly installment payments, each installment payment equal to such monthly
Base Salary amount, commencing on the first day of the seventh month following
the month in which Executive’s last day of employment occurs and continuing on
the first day of each immediately succeeding month for the next twenty-nine (29)
months.


(b)           If such termination occurs within one (1) year after a Change in
Control of Employer or Bank, then as severance pay and in lieu of any further
compensation hereunder for periods subsequent to the effective date of such
termination, Executive shall receive, within thirty (30) days following such
termination, an amount in cash equal to 2.99 times his “annualized includable
compensation for the base period” (as defined in Section 280G(d)(1) of the
Internal Revenue Code of 1986, as amended (the ”Code”)).


(c)           Each of the events specified in the following clauses (i) through
(iii) of this Section 6(c) shall be deemed a “Change in Control”:

 
(i) any third person, including a “group” within the meaning of Section 13(d)(3)
of the Securities Exchange Act of 1934, shall become the beneficial owner of 50%
or more of the combined voting power of the then outstanding voting securities
of Employer entitled to vote generally for the election of the Board of
Directors of Employer,


(ii) as a result of, or in connection with, any cash tender offer, exchange
offer, merger or other business combination, sale of assets or contested
election, or combination of the foregoing, the persons who were directors of
Employer shall cease to constitute a majority of such Board of Directors, or


(iii) the shareholders of Employer shall approve an agreement providing for the
sale or other disposition of all or substantially all of the assets of Employer.


Despite any other provision of this Section 6(c) to the contrary, an event shall
not constitute a Change in Control if it does not constitute a change in the
ownership or effective control, or in the ownership of a substantial portion of
the assets of, Employer within the meaning of Section 409A(a)(2)(A)(v) of the
Code and its interpretive regulations.

 
-4-

--------------------------------------------------------------------------------


 
(d)           If as of the date his employment terminates, Executive is a “key
employee” within the meaning of Section 416(i) of the Code, without regard to
paragraph 416(i)(5) thereof, and Employer has stock that is publicly traded on
an established securities market or otherwise, then any payments that would
constitute deferred compensation payments otherwise payable because of
employment termination will be suspended until, and will be paid to Executive
on, the first day of the seventh month following the month in which Executive’s
last day of employment occurs.  For purposes of this subsection 6(d), “deferred
compensation” means compensation provided under a nonqualified deferred
compensation plan as defined in, and subject to, Section 409A of the Code.


7.           Assignment.  This Agreement is a personal contract, and the rights
and interest of Executive hereunder may not be sold, transferred, assigned,
pledged or hypothecated.  Except as otherwise may be herein expressly provided,
this Agreement shall inure to the benefit of and be binding upon Employer and
its successors and assigns.


8.           Amendment.  This Agreement may be amended only by a written
instrument signed by the parties hereto after approval by either the Board or
Executive Committee of Employer.


9.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Indiana.


10.         Fees and Expenses.  If a dispute arises regarding the interpretation
or enforcement of this Agreement and Executive obtains a final judgment in his
favor in a court of competent jurisdiction or his claim is settled by Employer
prior to the rendering of a judgment by such a court, all reasonable legal fees
and expenses incurred by Executive in seeking to obtain or enforce any right or
benefit provided for in this Agreement or otherwise pursuing his claim shall be
paid by Employer, to the fullest extent permitted by law.


11.          Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in a writing signed by the parties hereto.  No waiver by any party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.  This Agreement supersedes the
prior agreement between the parties in its entirety.


12.           Restrictive Covenants.  In order to induce Employer to enter into
this Agreement, Executive hereby agrees as follows:


(a)           Executive shall not divulge or furnish any trade secrets (as
defined in IND. CODE §24-2-3-2) of Employer or any confidential information
acquired by him while employed by Employer concerning the policies, plans,
procedures or customers of Employer to any person, firm or corporation, other
than Employer or with Employer’s prior written consent, or use any such trade
secret or confidential information directly or indirectly for Executive’s own
benefit or for the benefit of any person, firm or corporation other than
Employer, as such trade secrets and confidential information are confidential
and shall at all times remain the property of Employer.
 
 
-5-

--------------------------------------------------------------------------------



 
(b)           For a period of twenty-four (24) months after the effective date
of termination of Executive’s employment hereunder for reasons other than those
set forth in Sections 5(b) and 6(a) of this Agreement, Executive shall not,
directly or indirectly, provide banking or bank-related services to, or solicit
the banking or bank-related business of, any customer of Employer at the time of
such provision of services or solicitation which Executive served either alone
or with others while employed by Employer within the geographic region or
regions in which retail, full service branches of Bank or any affiliates of Bank
are located, or assist any actual or potential competitor of Employer to provide
banking or bank-related services to, or solicit the banking or bank-related
business of, any such customer in any such area, and Executive shall not,
directly or indirectly, as principal, agent, or trustee, or through the agency
of any corporation, partnership, trade association, agent or agency, engage in
any banking or bank-related business or venture which competes with the business
of Employer as conducted during Executive’s employment by Employer within such
area; provided, however, that Executive may own not more than five percent of
the voting securities of any entity providing banking or bank-related services
within such area if the voting securities of such entity are traded on a
national securities exchange or quoted on a national interdealer quotation
system.


(c)           Executive acknowledges that any violation of this Section 12 would
cause irreparable harm to Employer, that damages for such harm would be
incapable of precise measurement and that, accordingly, Employer would not have
an adequate remedy at law to redress the harm caused by such
violation.  Therefore, Executive agrees that, in addition to any other remedy,
Employer shall be entitled to immediate (i.e., without prior notice) preliminary
and final injunctive relief to enjoin and restrain any violation of this Section
12.


If Executive’s employment is terminated during the Term of this Agreement for
reasons set forth in Sections 5(b) and 6(a) of this Agreement, Executive shall
have no obligations to Employer with respect to non-solicitation and
non-competition under this Section 12.  Executive’s obligations with respect to
trade secrets and confidential information as described in Section 12(a) shall
survive any termination of the employment of Executive regardless of the
reason(s) for such termination.


13.           Certain Additional Payments by Employer.


(a)           In the event that Section 280G of the Code is determined to apply
to the payments to be made by Employer to Executive under this Agreement or
other compensation or benefit programs, and in the event any excise tax (“Excise
Tax”) that may be imposed by Section 4999 of the Code become payable by
Executive because of any of the payments made to Executive under this Agreement
or otherwise, Employer will pay to Executive an additional amount (“Gross-up
Payment”) at least 60 days prior to the due date for payment of the Excise
Tax.  The Gross-up Payment shall be in an amount such that, after payment by
Executive of all taxes (including, without limitation, all income and employment
tax and Excise Tax and treating as a tax the disallowance of any deduction of
Executive by virtue of the inclusion of the Gross-up Payment in Executive’s
adjusted gross income) and interest and penalties with respect to such taxes
imposed upon the Gross-up Payment, Executive retains an amount equal to the
Excise Tax.  Employer shall notify Executive of its determination of the amount
of payments under this Agreement subject to the Excise Tax (which determination
shall be made by an accounting firm selected by Employer) and shall provide
Executive with a receipt for the Excise Tax paid.  Executive shall report the
amount indicated in Employer’s notice as the amount subject to the Excise Tax on
Executive’s Federal income tax return.
 
 
-6-

--------------------------------------------------------------------------------


 
(b)           If, for any reason, the Internal Revenue Service or any other
taxing authority proposes an adjustment to the amount of Excise Tax due with
respect to any payments or with respect to any additional amounts received by
Executive pursuant to this Agreement, Executive will notify Employer immediately
of such proposed adjustment and shall give Employer the right to contest such
proposed adjustment on Executive’s behalf; provided, however, that Executive may
pay such claim if Employer does not take any action prior to the time such
payment is due.  Employer shall bear and pay directly all costs related to or
associated with any contest, regardless of outcome, and shall have complete
control over such contest as it relates to the Excise Tax, including whether
such contest shall be by way of non-payment of the Excise Tax, payment of the
Excise Tax under protest, or payment of the Excise Tax accompanied by a claim
for a refund.  Employer shall pay to Executive (i) an amount equal to the Excise
Tax required to be paid to the Internal Revenue Service by Executive as a result
of the outcome of any contest, any penalties or interest thereon, and (ii) a
Gross-up Payment computed in the same manner and subject to the same adjustments
as other Gross-up Payments previously described.  Payment by Employer of an
amount equal to the Excise tax and Gross-up Payment shall be made to Executive
in advance of the due date for payment of Excise Taxes.


(c)           In the event that the amount of any additional payments made
pursuant to this Section 13 exceeds the amount determined to have been due, the
excess additional amounts made shall constitute a loan by Employer to Executive
payable within 30 days after receipt by Executive of the refund from the
Internal Revenue Service together with any interest received.


14.           No Duty to Mitigate.  Executive is not required to mitigate the
amount of salary or benefits payable pursuant to this Agreement upon termination
of his employment by seeking other employment or otherwise, nor shall any amount
provided to be paid by Employer pursuant to this Agreement upon termination of
Executive’s employment be reduced by any compensation earned by Executive as a
result of employment by another employer that is not in violation of Executive’s
obligations under Section 12.


15.           Severability.  The invalidity or unenforceability of any
provisions of this Agreement shall not affect the validity or enforceability of
any other provisions of this Agreement, which shall remain in full force and
effect.  This Agreement shall be interpreted and applied in a manner consistent
with the applicable standards for nonqualified deferred compensation plans
established by Section 409A of the Code and its interpretive regulations and
other regulatory guidance.  To the extent that any terms of this Agreement would
subject Executive to gross income inclusion, interest, or additional tax
pursuant to Section 409A of the Code, those terms are to that extent superseded
by, and shall be adjusted to the minimum extent necessary to satisfy, the
applicable requirements of Section 409A of the Code.
 

 
-7-

--------------------------------------------------------------------------------


 
16.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.


17.           Resolution of Disputes.  Employer agrees to pay promptly as
incurred, to the full extent permitted by law, all legal fees and expenses which
Executive may reasonably incur as a result of any contest, regardless of
outcome, by Employer, Executive or others of the validity or enforceability of,
or liability under, any provision of this Agreement or any guarantee of
performance (including as a result of any contest by Executive concerning the
amount of any payment pursuant to this Agreement).


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.




/s/Christopher J. Murphy, III
Christopher J. Murphy, III






lst SOURCE CORPORATION,
an Indiana corporation






By:  /s/Rex Martin, Chairman
Rex Martin, Chairman
Executive Compensation and Human Resources Committee
 
 
 
 
-8-

--------------------------------------------------------------------------------


 
 